DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed May 6, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1, 6, 8 – 10, 14 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an engine thermostat fault diagnosis method, comprising: acquiring a current environment temperature and a boundary temperature and initial opening temperature corresponding to the current environment temperature; acquiring engine thermal equilibrium state data determined based on coolant temperature change data in an engine; acquiring a current coolant temperature; and judging, according to the engine thermal equilibrium state data and a relationship between the current coolant temperature and the boundary temperature and initial opening temperature, whether a thermostat is faulty; judging, when the current coolant temperature is less than the boundary temperature, whether the thermostat is faulty by a boundary temperature method according to the engine thermal equilibrium state data; judging, when the current coolant temperature is greater than or equal to the boundary temperature and is less than the initial opening temperature, whether the thermostat is faulty by a temperature drop learning method or an active control method according to the engine thermal equilibrium state data; and judging, when the current coolant temperature is greater than or equal to the initial opening temperature, whether the thermostat is faulty by a thermal equilibrium determination method or an inheritance determination method according to the engine thermal equilibrium state data; acquiring a standard thermal equilibrium time parameter; determining a starting mode of the engine based on a starting temperature; and; if the starting mode is cold start, obtaining the engine thermal equilibrium duration accordingPage 2 of 12Appl. No. 16/340,148Reply to Final Office Action of February 23, 2022 Attorney Docket No.: US86479to an engine coolant temperature curve, and when the engine thermal equilibrium duration exceeds the standard thermal equilibrium time parameter, determining that the thermostat is normal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747